 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID EVANS,                                       No. 1:21-cv-00093-DAD-BAM (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    JOHN MARTIN, et al.,
                                                         (Doc. No. 14)
15                       Defendants.
16

17           Plaintiff David Evans is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 13, 2021, the assigned magistrate judge screened plaintiff’s complaint and found

21   that plaintiff stated a cognizable claim against defendants Guerra, Jolly, and Lopez for excessive

22   force in violation of the Eighth Amendment and against defendant Guerra for sexual assault in

23   violation of the Eighth Amendment but that plaintiff failed to state any other cognizable claims or

24   properly joined claims against any other defendants. (Doc. No. 11.) The magistrate judge

25   ordered plaintiff to either file a first amended complaint or notify the court of his willingness to

26   proceed only on the claims found to be cognizable by the court. (Id.) On May 14, 2021, plaintiff

27   notified the court of his willingness to proceed on only the cognizable claims. (Doc. No. 12.)

28   /////
                                                        1
 1           On May 19, 2021, the assigned magistrate judge issued findings and recommendations,

 2   recommending that this action proceed only on plaintiff’s complaint against defendants Guerra,

 3   Jolly, and Lopez for excessive force in violation of the Eighth Amendment and against defendant

 4   Guerra for sexual assault in violation of the Eighth Amendment. (Doc. No. 14.) The magistrate

 5   judge further recommended that all other claims and defendants be dismissed from this action.

 6   (Id.)

 7           The findings and recommendations were served on plaintiff and contained notice that any

 8   objections thereto were to be filed within fourteen (14) days from the date of service. (Id. at 23.)

 9   To date, no objections to the findings and recommendations have been filed with the court, and

10   the time in which to do so has now passed.

11           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

12   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

13   and recommendations to be supported by the record and by proper analysis.

14           Accordingly,

15           1.     The findings and recommendations issued on May 19, 2021 (Doc. No. 14) are

16                  adopted in full;

17           2.     This action now proceeds only on plaintiff’s Eighth Amendment excessive force

18                  claim against defendants Guerra, Jolly, and Lopez and on plaintiff’s Eighth

19                  Amendment sexual assault claim against defendant Guerra;

20           3.     All other claims in the complaint are dismissed; and
21           4.     This case is referred back to the assigned magistrate judge for further proceedings.

22   IT IS SO ORDERED.
23
         Dated:    July 2, 2021
24                                                      UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                        2
